EXAMINER’S AMENDMENT
This Office Action is in response to Response after Ex Parte Quayle Action filed December 1, 2021.
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Election/Restrictions
Claim 18 is directed to an allowable product.  Claims 25, 26, 35 and 36, directed to a non-elected species previously withdrawn from consideration as a result of an election of species requirement, have been rejoined.  Claims 25, 26, 35 and 36 are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Allowable Subject Matter
Claim 18 is allowed, because Korevaar et al. do not disclose the limitation “the electron reflector layer has a graded concentration of M such that a concentration of M increases from substantially zero at the first interface to a peak concentration at a position in the electron reflector layer between the first interface and the second interface, and decreases from the peak concentration to substantially zero at the second interface”.
Claim 83 is allowed, because Korevaar et al. do not disclose the limitation “the peak concentration corresponds to a position within the electron reflector layer between the first interface and the second interface”.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAY C KIM whose telephone number is (571) 270-1620.  The examiner can normally be reached on 8:00 AM - 6:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth Parker can be reached on (571) 272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/J. K./
Primary Examiner, Art Unit 2815
/JAY C KIM/
Primary Examiner, Art Unit 2815

March 4, 2022